Citation Nr: 1034296	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
September 1, 2006, for education benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to August 1996.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision, denying the benefit 
sought.  The Board notes that, although the Muskogee RO retains 
jurisdication over the instant appeal given its nature as a claim 
pertaining to educational benefits, the Houston, Texas, RO 
normally has jurisdiction over claims filed by the Veteran. 

The Veteran was scheduled for a Central Office Board hearing on 
May 4, 2009, but he failed to appear without explanation; 
therefore, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that the Veteran appointed the Texas Veterans 
Commission (TVC) as his representative in October 2007.  It 
appears that neither a copy of the statement of the case (SOC) 
issued in June 2008 nor of the Veteran's appeal was sent to his 
representative for preparation of a VA Form 646 on the identified 
issue.  On remand, the Veteran's representative should be given a 
copy of the SOC and an opportunity to submit further argument in 
support of the Veteran's claim.  See 38 C.F.R. § 19.30 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the SOC to the Veteran's 
representative, the TVC.

2.  If the Veteran's representative 
responds with additional evidence, and the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental SOC with 
regard to the issue on appeal, and should 
be afforded an opportunity to respond 
before the matter is returned to the Board 
for further review.  In any event, VA 
should solicit, and document its efforts to 
obtain, a VA Form 646 or equivalent from 
the Veteran's representative prior to 
recertifying the appeal to the Board.

The purpose of this REMAND is to afford due process.  The Veteran 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


